DETAILED ACTION
This Office action is in response to the original application filed on 01/26/2021.  Claim 8 is amended in the preliminary amendments filed on 03/03/2021.  Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Examiner’s Note
Regarding claims 9 and 10, Examiner recommends combining the claims into a single independent claim similar to claim 1 since the operations and functionalities of the server and the clients seem necessary as cohesive parts of the invention.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, “and selects” should be -- and selecting -- (line 13).
Appropriate corrections are required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 9 and 10), the claim recites “limit amounts” throughout the claim.  It is unclear as to exactly what the limit amounts are, e.g. whether they are intended to be any generic values or serve specific computational purpose, which makes the metes and bounds of the claim unclear.

Regarding claim 1 (and similarly claims 9 and 10), the claim recites “doubly encrypted” throughout the claim.  However, the phrase may be a misnomer since it is possible that the representations are more than doubly encrypted due to the “and/or” language, which makes the metes and bounds of the claim unclear.

Regarding claim 1 (and similarly claim 9), the claim recites “the description keys”.  There is insufficient antecedent basis for this limitation in the claim, which makes the metes and bounds of the claim unclear.

Regarding claim 1 (and similarly claim 10), the claim recites “anonymously”.  It is unclear as to exactly what feature or characteristic is considered sufficient and necessary for anonymously sending a message, e.g. whether the message merely needs to contain a decryption key or exhibit other characteristics of anonymity, which makes the metes and bounds of the claim unclear.

Regarding claim 1 (and similarly claims 9 and 10), the claim recites “at least if” and “and/or”.  The usage of such conditional phrase renders the claim indefinite since it is possible that the doubly encrypted representations of the limit amounts are not formed using the public encryption key of the server due to the “and/or” language, in which case the entire conditional phrase may be moot and carry no patentable weight, which further makes the metes and bounds of the claim unclear.  
For optimal clarity, Examiner suggests Applicant to consider splitting the claim into two separate claims reflecting the two scenarios in which the public encryption key of the server is used and not used.

Regarding claims 2-8 and 11, which claim dependency from claims 1 and 10, they are rejected for the same reasons as set forth in the rejection of claims 1 and 10 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Wall et al. (US 2018/0316495 A1: Orthogonal Access Control for Groups via Multi-Hop Transform Encryption) and Morecki et al. (US 2013/0268752 A1: Hack-Deterring System for Storing Sensitive Data Records).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446